DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: (7a, Figure 7).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the outside of the pull rod" in line 6.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation "the rear end" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the bottom of the pull rod" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the ground" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the mains" in line 25.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 1 lines 14-15 recite “…an upper and lower superposed a cleaning chamber (48) and an outlet chamber (49)…” It is unclear if the “upper” and “lower” describe the placement of the chambers (48) and (49) as shown in the Figures or whether the cleaning chamber (48) is constructed of discrete upper and lower superposed chambers. It is unclear what is meant by “superposed” in this phrase.
	Claim 2 lines 2-3, it is unclear what is meant by “…can be fastened up and down;”
3 recites the limitation "the front end" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the position" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 line 3, it is unclear what is meant by “…and the a cleaning strip…” Is there a word missing between “the” and “a”?
Claim 3 recites the limitation "the surface" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the middle of the upper cover" and “the bottom” in line 4.  There is insufficient antecedent basis for these limitations in the claim.
Claim 4 recites the limitation "the front end of the upper cover" and “the front end of the chassis” in lines 1-2.  There is insufficient antecedent basis for these limitations in the claim.
Claim 4 recites the limitation "the rear end of the upper cover" and “the middle of the chassis” in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 5 recites the limitation "the top end of the pull rod" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 	Claim 6 recites the limitation "the bottom end of the pull rod" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Is the bottom end of the pull rod in claim 6 the same structure as the bottom of the pull rod of claim 1?
Claim 6 recites the limitation "the upper portion of the mop head component" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 7 recites the limitation "the outer side wall of the bottom of the pull rod" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Is “the outer side wall of the bottom of the pull rod” the same structure as “the outside of the pull rod” of claim 1?
Claim 7 recites the limitation "the brush", “the soft rubber strip” and “the polymer foam” in lines 3-4.  There is insufficient antecedent basis for these limitations in the claim. Additionally it is unclear what is meant by “adopts” in the phrase “…the cleaning strip (14) adopts the brush or the soft rubber strip, and the roller adopts the polymer foam.” Does the Applicant intend to use the word “comprises” instead of “adopts”?
Claim 8 recites the limitation "the side wall of the cleaning chamber" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the bottom board of the cleaning chamber" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitations "the side", “the middle” and “the garbage net” in lines 4-5.  There is insufficient antecedent basis for these limitation in the claim.
Allowable Subject Matter
3.	Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
As best understood, none of the prior art made of record discloses, teaches or suggests the claimed invention. 
	US 10,022,032 to Li et al., US 10,039,431 to Li et al. and US 10,136,781 to Li et al. each disclose roller mops having a pull rod and mop head components very similar to that of the claimed invention and include a pull rod grasped to operate (150, 160, 170, 180 of each) , the mop head comprising a shell (120, 130, 140 of each), a rear-end of the shell hinged to the bottom of the pull rod (see Figures of each), inside the shell is provided a motor controlled by a control unit (212), the motor drives a roller (210 of each), and a lower part of the roller is exposed at a front of the shell to clean (Figure 2 of each), a trash bin is provided within the shell near the roller (230 of each). None of the documents of Li et al. discloses that the pull rod includes a control circuit therein, battery, buttons, or charging pieces and also most significantly neither document discloses a cleaning basin. 
	WO 2015/090154 to Han discloses a mop with a pull rod and mop head components (Figures 1-2) in addition to a cleaning basin (Figure 3). The mop of Han is not a roller mop and the pull rod does not have a battery, control circuit therein and the mop head component does not have a motor, roller, or a trash bin. The cleaning basin does appear to have a basin body, cleaning chamber, and a support column (Figure 3) but does not have a netted trash bag, an inlet solenoid valve, or a charging piece. 
	US 2017/0231457 to Cloud is a cleaning basin for use with a mop (see Figures, paragraph 0025), the basin includes an open upper cleaning chamber and a lower outlet chamber, the basin using a mesh filter and valves to control the fluid flow. Cloud does not 
US 2020/0107693 to Zhang (same inventor and same effective filing date) teaches a roller mop having a pull rod, mop head component and cleaning basin that is very similar to that of the claimed invention. US 2020/0406306 to Liu et al. has an effective filing date after the present application, but is a self-cleaning roller mop with a cleaning basin.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272.  The examiner can normally be reached on typically M-Th, 5:30am-8:30am, 10am-4:30pm and Fri 5:30am-9:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg